J-A25024-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

RONALD INGRAM

                            Appellant                 No. 3433 EDA 2014


            Appeal from the Judgment of Sentence October 27, 2014
               In the Court of Common Pleas of Delaware County
              Criminal Division at No(s): CP-23-CR-0004131-2013


BEFORE: DONOHUE, J., MUNDY, J., and FITZGERALD, J.*

MEMORANDUM BY MUNDY, J.:                          FILED DECEMBER 01, 2015

        Appellant, Ronald Ingram, appeals from the October 27, 2014

aggregate judgment of sentence of 81 to 162 months’ incarceration,

imposed following his conviction by a jury of possession of a controlled

substance with intent to deliver (PWID) and tampering with evidence.1 After

careful review, we affirm.

        The trial court summarized the factual background of this case as

follows.

              Appellant was arrested on April 30, 2013 at
              approximately 1:00 a.m. as a result of a vehicle stop
              conducted by two Pennsylvania State Police Officers
              in a marked patrol vehicle.     The Troopers were
____________________________________________
*
    Former Justice specially assigned to the Superior Court.
1
    35 P.S. § 780-113(a)(30) and 18 Pa.C.S.A. § 4910(1), respectively.
J-A25024-15


              driving northbound on I-95 in the vicinity of Upper
              Chichester, Delaware County, Pennsylvania at mile
              marker two.         Trooper Richardson observed a
              Chevrolet Cruze vehicle in the center lane with a
              right taillight that was cracked and the vehicle was
              clocked traveling approximately 65 mph in a 55 mph
              zone.      [] Appellant, the sole occupant of the
              speeding vehicle, stopped his vehicle at the exit
              ramp for Route 452. Trooper Richardson testified
              that he asked [] Appellant to step out of his vehicle
              and [Appellant] reached for a duffel bag on the front
              passenger-side seat and retrieved a vial.      As []
              Appellant exited the vehicle, he pulled out the vial
              and smashed it on the ground. The two Troopers
              could smell [phencyclidine,] PCP. [] Appellant was
              arrested and placed in handcuffs.

Trial Court Opinion, 1/14/15, at 1-2.

       Following his arrest, Appellant was charged with numerous offenses

including those mentioned above.2              Appellant filed an omnibus pretrial

motion including a motion to suppress statements and physical evidence. A

hearing on Appellant’s motion was held on January 10, 2014, at which

Trooper Richardson was the only witness.            On January 27, 2014, the trial

court issued an order, including its findings of fact and conclusions of law,

which, inter alia, denied Appellant’s motion to suppress physical evidence.
____________________________________________
2
  In addition to PWID and tampering with evidence, Appellant was charged
with two counts each of aggravated assault, 18 Pa.C.S.A. § 2702(a)(3);
simple assault, 18 Pa.C.S.A. § 2701(a)(1); recklessly endangering another
person, 18 Pa.C.S.A. § 2705; and one count each of intentional possession
of a controlled substance, 35 P.S. § 780-113(a)(16); and possession of drug
paraphernalia, 35 P.S. § 780-113(a)(32). Appellant was also cited with two
summary traffic offenses for a defective taillight, 75 Pa.C.S.A. § 4303(b);
and speeding, 75 Pa.C.S.A. § 3362(a). All these additional charges were
either dismissed by the trial court or withdrawn by the Commonwealth prior
to trial.


                                           -2-
J-A25024-15


       The matter proceeded to a jury trial, commencing on September 30,

2014. On October 2, 2014, the jury returned a verdict of guilty for PWID

and tampering with evidence.              On October 27, 2014, the trial court

sentenced Appellant to a term of incarceration of six to 12 years on the

PWID count and a consecutive term of incarceration of nine to 18 months on

the tampering with evidence count.             Appellant did not file a post-sentence

motion. Appellant filed a timely notice of appeal on November 23, 2014.3

       On appeal appellant raises a single question for our consideration.

              Whether the trial court erred in denying Appellant’s
              pretrial motion to suppress, where an officer
              conducted an investigative detention, by ordering
              Appellant to exit his vehicle, when the officer did not
              have reasonable suspicion that criminal activity was
              afoot?

Appellant’s Brief at 4.

       When reviewing a challenge to a trial court’s denial of a suppression

motion, we observe the following principles.

              [An appellate court’s] standard of review in
              addressing a challenge to the denial of a suppression
              motion is limited to determining whether the
              suppression court’s factual findings are supported by
              the record and whether the legal conclusions drawn
              from those facts are correct.           Because the
              Commonwealth prevailed before the suppression
              court, we may consider only the evidence of the
____________________________________________
3
  Appellant and the trial court have complied with Pennsylvania Rule of
Appellate Procedure 1925. The trial court’s 1925(a) opinion incorporates by
reference its January 27, 2014 order, findings and conclusions. Trial Court
Opinion, 1/14/15, at 3.



                                           -3-
J-A25024-15


            Commonwealth and so much of the evidence for the
            defense as remains uncontradicted when read in the
            context of the record as a whole.          Where the
            suppression court’s factual findings are supported by
            the record, [the appellate court is] bound by [those]
            findings and may reverse only if the court’s legal
            conclusions are erroneous. Where … the appeal of
            the determination of the suppression court turns on
            allegations of legal error, the suppression court’s
            legal conclusions are not binding on an appellate
            court, whose duty it is to determine if the
            suppression court properly applied the law to the
            facts. Thus, the conclusions of law of the courts
            below are subject to [] plenary review.

Commonwealth v. Garibay, 106 A.3d 136, 138-139 (Pa. Super. 2014) (en

banc), appeal denied, --- A.3d ---, 2015 WL 5972499 (Pa. 2015). Our scope

of review is limited to the suppression hearing record. In re L.J., 79 A.3d

1073, 1080 (Pa. 2013).

            In evaluating the level of interaction [between a
            police officer and a defendant], courts conduct an
            objective examination of the totality of the
            surrounding circumstances. We are bound by the
            suppression court’s factual findings, if supported by
            the record; however, the question presented—
            whether a seizure occurred—is a pure question of
            law subject to plenary review.

Commonwealth v. Lyles, 97 A.3d 298, 302 (Pa. 2014) (citations omitted).

      Based on the testimony received during the suppression motion

hearing, the trial court summarized its findings of fact concerning the

circumstances as they developed during the subject traffic stop.      After

Appellant pulled over, as recited above, the following occurred.

            [Trooper Richardson] approached [Appellant’s]
            vehicle from the passenger side, as was his general

                                    -4-
J-A25024-15


          practice. He asked [Appellant], who was the sole
          occupant of the vehicle, for his driver’s license,
          registration and insurance information. [Appellant]
          produced a New York driver’s license, and a rental
          agreement for the vehicle. … The Trooper then
          explained to [Appellant] why he stopped him and
          told him he was going to give him a warning.

          As the Trooper approached the car he realized that
          the rear light was stuck in the “on” position and was
          not cracked as he had originally thought. Trooper
          Wiley was also outside the police vehicle. When
          Trooper Richardson initially approached the vehicle,
          he testified that he smelled some type of chemical
          odor but he was not sure what it was.

          Once Trooper Richardson received [Appellant’s]
          license, he used his patrol vehicle’s computer and
          ran a check of [Appellant] through NCIC.       The
          Trooper learned that [Appellant’s] name was on the
          rental car agreement.       The NCIC check also
          produced an extensive rap sheet for [Appellant].
          [Appellant] had been convicted of possession of a
          firearm and robbery and other crimes from New
          Jersey, Delaware, Texas and Maryland.

          Trooper Richardson determined that [Appellant’s]
          vehicle was rented in Philadelphia, however
          [Appellant] told the Officer that he had rented the
          vehicle in New Jersey and was headed to New Jersey
          to return the vehicle.

          Trooper Richardson had decided to give [Appellant] a
          warning for the two traffic violations but was unable
          to print the warning because the printer in his
          vehicle was not working. The Trooper exited the
          patrol vehicle and approached the passenger-side of
          [Appellant’s] vehicle and asked him to step out of
          the car.     Trooper Richardson wanted to show
          [Appellant] the broken tail light. When the Officer
          asked [Appellant] to step out, [Appellant] grabbed
          the gear shift knob and the ignition keys, then
          reached for a duffle bag on the front passenger-side
          seat and retrieved a vial.        Trooper Richardson

                                  -5-
J-A25024-15


              backed up to the rear of the vehicle and drew his
              firearm. [Appellant] put both of his hands in his
              pockets. As [Appellant] reached into the duffel bag,
              the Trooper was concerned that he had a weapon.
              As [Appellant] exited the vehicle, he pulled out the
              vial and smashed it on the ground.           Trooper
              Richardson could smell PCP.

Trial Court Order and Findings, 1/27/14, at 2-3.

       From these findings, the trial court determined that the traffic stop

was not completed at the time Trooper Richardson asked Appellant to step

out of the vehicle. Trial Court Order and Findings, 1/27/14, at 6. The trial

court found that Trooper Richardson merely asked Appellant to exit the

vehicle in order to show him the defective taillight before issuing the warning

and terminating the stop.4        Id.   The trial court determined that the police

officers did not need reasonable suspicion of criminal activity to request an

occupant to exit a vehicle during a lawful traffic stop. Id. at 5.

       “As a matter of precaution, a police officer is entitled to ask occupants

of a vehicle to step from the vehicle during a traffic stop.” Commonwealth

v. Van Winkle, 880 A.2d 1280, 1285 (Pa. Super. 2005) (citations omitted),

appeal denied, 898 A.2d 1071 (Pa. 2006). “[F]ollowing a lawful traffic stop,

an officer may order both the driver and passengers of a vehicle to exit the

vehicle until the traffic stop is completed, even absent a reasonable

____________________________________________
4
  The trial court also concluded that the police officers would have had
reasonable belief that Appellant might be armed, but that the officer’s
request was not specifically for safety reasons.    Trial Court Order and
Findings, 1/27/14, at 7.


                                           -6-
J-A25024-15


suspicion that criminal activity is afoot.”   Commonwealth v. Pratt, 930

A.2d 561, 564, (Pa. Super. 2007) (citations omitted), appeal denied, 946

A.2d 686 (Pa. 2008).

            Once the primary traffic stop has concluded,
            however, the officer’s authority to order either driver
            or occupant from the car is extinguished. Thus, if
            subsequently the officer directs or requests the
            occupants to exit the vehicle, his show of authority
            may constitute an investigatory detention subject to
            a renewed showing of reasonable suspicion.

Commonwealth v. Reppert, 814 A.2d 1196, 1202, (Pa. Super. 2002)

(citations omitted).

      Appellant concedes the validity of the initial traffic stop for speeding

and taillight infractions.   Appellant’s Brief at 11.    Appellant attempts to

distinguish this precedent, noting, “Appellant was left in the vehicle for the

entire investigation. Officer safety cannot be used to justify the decision to

ask Appellant out of the vehicle in the present case.” Id. at 13. Additionally

Appellant asserts “[t]he stated reason for asking Appellant to exit the

vehicle, to show him the malfunctioning taillight is illogical given the fact

that the vehicle was a rental car.” Id. at 13. Finally, Appellant argues that

the purpose of the traffic stop was essentially complete at the time the

police officer directed him to exit the vehicle, and that the police officers had

excessively prolonged the traffic stop with the subjective intent to further

investigate Appellant without any reasonable suspicion to do so. Id. at 13-

14, citing Rodriguez v. United States, 135 S. Ct 1609, 1612 (2015)


                                      -7-
J-A25024-15


(holding, “a police stop exceeding the time needed to handle the matter for

which the stop was made violates the Constitution’s shield against

unreasonable seizures”). We disagree with Appellant’s arguments.

      The fact that Appellant had not been asked to exit the vehicle earlier,

does not negate any safety concern the officers acquired during the stop

upon learning of Appellant’s extensive criminal record. As the cases make

clear, no additional reasonable suspicion is required to justify a police

officer’s request for an occupant to exit a vehicle during a valid traffic stop.

See Van Winkle, supra. The timing of that request is irrelevant.

      In any event, the trial court found that the purpose of Officer

Richardson’s request was to show him the defective taillight.       Trial Court

Order and Findings, 1/27/14, at 6.      Contrary to Appellant’s assertion, we

conclude this stated purpose is not “illogical” because the car was a rental.

It is prudent for any driver to be aware of defects with the vehicle he or she

is driving so they can operate it more safely. Knowledge of a malfunctioning

light will allow a driver to be aware of what surrounding traffic perceives that

may affect how they react to his driving.        That the car is a rental is

inapposite to these legitimate concerns.

      We further conclude that Appellant’s reliance on Rodriguez is

misplaced. In Rodriguez, the police had stopped the defendant for a traffic

violation, completed the attendant document and record checks, and issued

a written warning. Rodriguez, supra at 1613. Thereafter, police continued


                                     -8-
J-A25024-15


to detain Appellant while they walked a drug-sniffing dog around the vehicle.

Id.   The United States Supreme Court held the prolongation of the traffic

stop without reasonable suspicion beyond that required to effect the purpose

of the stop was constitutionally infirm.   Id. at 1616. Instantly, the traffic

stop had not been completed and the request to exit the vehicle was not an

unrelated action that “prolonged” the purpose of the stop.      Rather it was

integral to the purpose of the stop to show Appellant the defective light.

Because this is not a case of improperly extending a traffic stop, Rodriguez

does not apply.

      Appellant characterizes the police officers’ request as a supposed

“pretext for an ulterior motive” to investigate for drugs and weapons.

Appellant’s Brief at 12. That the police officers had multiple concerns, does

not negate the legitimacy of their request as found by the trial court. We

have noted that where a legitimate objective basis for police action exists,

“an officer’s uncommunicated subjective intent to act illegally is irrelevant.”

Commonwealth v. Bennett, 827 A.2d 469, 480 (Pa. Super. 2003)

(citations omitted).

      Based on our review of the record, we conclude the trial court’s

findings are supported by the testimony of Officer Richardson.            See

Garibay, supra. We further conclude that the trial court’s legal conclusions

that Officer Richardson acted within the purpose of the traffic stop when

requesting Appellant to alight the vehicle and that additional reasonable


                                     -9-
J-A25024-15


suspicion need not be shown to justify the request are correct.5 Therefore,

the trial court correctly denied Appellant’s motion to suppress physical

evidence in this case.          Accordingly, we affirm the October 27, 2014

judgment of sentence.

       Judgment of sentence affirmed.

       Judge Donohue joins the memorandum.

       Justice Fitzgerald concurs in the result.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/1/2015




____________________________________________
5
  Given the legitimacy of the request to exit the vehicle, Appellant does not
dispute that his subsequent actions in reaching for the duffle bag, retrieving
a vial, and smashing the vial on the pavement provided probable cause to
arrest.


                                          - 10 -